DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments and Arguments
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1-17, 27, 29 and 35 are pending.
	Claim 30 has been cancelled.
	Claim 35 has been added.
	Claims 1, 3 and 16 has been amended.
	Claims 1-17, 27, 29, 30 and 35 are examined on the merits.

Withdrawn Rejections
Claim Rejections - 35 USC § 112
4.	The rejection of claims 1-17, 27 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  Claim 30 has been cancelled.

5.	The rejection of claims 1-17, 27 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicants’ evidence exemplified in Figures 4C, 5A and 5B and corresponding 

6. 	The rejection of claim 9 under 35 U.S.C. § 112, first paragraph, as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure without complete evidence either that the claimed biological materials are known and readily available to the public or complete evidence of the deposit of the biological materials is withdrawn in light of Applicants’ arguments set forth in the Remarks submitted January 24, 2022 on page 9, last two paragraphs.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

10.	The rejection of claims 1-8, 10-17, 27, 29 and new claim 35 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ebens Jr. et al., US 2008/0050310 A1 (published February 28, 2008) is maintained and made. Claim 30 has been cancelled.
	Applicants assert while the prior art, Ebens discloses antibodies for binding CD22, “Ebens fails to disclose binding and inhibiting the activity of CD22 on the surface of lung cancer cells or prostate cancer cells” and the claimed method, see Remarks submitted January 24, 2022, pages 10-12. Applicants conclude arguments further asserting Ebens describes methods of treating B-cell, examples of cancer and does not anticipate the claimed method, see pages 11 and 12.  Applicants’ arguments have been carefully considered, but fail to persuade. 
	As noted in Applicants’ response Ebens does teach lung cancers, as well as prostate cancer amongst additional B cell proliferative diseases can be treated with an anti-CD22 antibody, see pages 10 and 11 of the Remarks.  There is no scientific evidence provided by Applicants that would dissuade a person of ordinary skill in the art that CD22 would not be expressed on the surface of the lung cancer cells or prostate cancer cells of Ebens, as well as there is no scientific reason that the CD22 antibodies of Ebens would not work in the claimed method.  Notwithstanding, Ebens discloses cells expressing CD22 are treated with anti-CD22 antibodies, see page 5, section 0062; page 84, section 0803; and entire document.  For the reasons cited herein and facts of record the rejection is maintained and made.
Ebens discloses detection and treatment methods of using anti-CD22 antibody and antibody-drug conjugates (ADC) that target CD22 on human cells and administered intravenously, see page 1, section 0002; page 4, section 0058; page 10, sections 0109 and 0110; page 20, section 0173; page 83, section 0793; and page 87, section 0832.  The molecules are used in the treatment of disorders associated with altered expression or cell proliferative disorders, such as tumor or cancer, and preventing metastasis, see page 23, section 0220; and page 35, section 0296.  Non-small cell lung cancer and prostate cancer are disclosed as disorders that are treated by these molecules, see page 31, sections 0288-0290.
Ebens further discloses “a method of detecting the presence of CD22 in a biological sample…comprising contacting the biological sample with …[disclosed] antibodies…for binding of the antibody to CD22”, see section 0060; section 0062; section 0097; section 0784; section 0820; and section 0824.  Ebens further teaches “[p]arrafin-embedded tissue sections from a tumor biopsy may be subjected to the IHC assay...", see page 84, section 0803.
	The CD22 antibodies include monoclonal antibodies, bispecific, chimeric, as well as human and humanized antibodies, see page 25, section 0239.  ADC comprise an antibody conjugated to a chemotherapeutic agent, a drug, a toxin or a radioactive isotope, page 10, section 0109-page 14, section 0132.  Pharmaceutical formulations comprising the CD22 antibodies or immunoconjugates can be used for in vitro and in vivo administration and entrapped in liposomes and nanocapsules, as well as ABRAXANETM Cremophor-free, albumin-engineered nanoparticle formulation of paclitaxel, see page 36, 2nd column; page 84, sections 0796 and 0797; page 90, section 0855; and Example 9 on page 95. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


12.	The rejection of claims 1-17, 27, 29 and new claim 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebens Jr. et al., US 2008/0050310 A1 (published February 28, 2008), and further in view of de los Rios et al., US 2011/0293726 A1 (filed April 8, 2011) is maintained and made.  Claim 30 has been cancelled.
	Applicants assert primary reference, Ebens fails for the reasons cited in the traversal of the pending 102(b) rejection and secondary reference, de los Rios fails to remedy the alleged deficiencies of Ebens, see Remarks submitted January 24, 2022, pages 10-13.  Applicants’ arguments have been carefully considered but fail to persuade.
	Foremost, Ebens continues to read on all the claim limitations except the claim 9, wherein the anti-CD22 antibody is HB22.7.  However, de los Rios teaches that antibody. Accordingly, the rejection is maintained and made for the facts set forth herein and of record in the pending 102(b) rejection.
Ebens teaches methods of using anti-CD22 antibody and antibody-drug conjugates (ADC) that target CD22 on human cells and administered intravenously, see page 1, section 0002; page 4, section 0058; page 10, sections 0109 and 0110; page 20, section 0173; page 83, section 0793; and page 87, section 0832.  The molecules are used in the treatment of disorders associated with altered expression or cell proliferative disorders, such as tumor or cancer, and preventing metastasis, see page 23, section 0220; and page 35, section 0296.  Non-small cell lung cancer and prostate cancer are disclosed as disorders that are treated by these molecules, see page 31, sections 0288-0290. 
Ebens further discloses “a method of detecting the presence of CD22 in a biological sample…comprising contacting the biological sample with …[disclosed] antibodies…for binding of the antibody to CD22”, see section 0060; section 0062; section 0097; section 0784; section 0820; and section 0824.  Ebens further teaches “[p]arrafin-embedded tissue sections from a tumor biopsy may be subjected to the IHC assay...", see page 84, section 0803.
	The CD22 antibodies include monoclonal antibodies, bispecific, chimeric, as well as human and humanized antibodies, see page 25, section 0239.  ADC comprise an antibody conjugated to a chemotherapeutic agent, a drug, a toxin or a radioactive isotope, page 10, section 0109-page 14, section 0132.  Pharmaceutical formulations comprising the CD22 antibodies or immunoconjugates can be used for in vitro and in vivo administration and entrapped in liposomes and nanocapsules, as well as ABRAXANETM Cremophor-free, albumin-enginereed nanoparticle formulation of paclitaxel, see page 36, 2nd column; page 84, sections 0796 and 0797; page 90, section 0855; and Example 9 on page 95. 
Ebens does not teach the method, wherein the anti-CD22 antibody or antibody fragment thereof is HB22.7.
	However, de los Rios teaches the HB22.7 antibody implemented in an in vivo method of reducing tumor growth, see Example 20 on page 52.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to implement the HB22.7 antibody.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to use a CD22 antibody in methods of tumor reduction and destruction, see both references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to use a CD22 therapeutic antibody that targets CD22, see page 28, section 0186.  

13.	The rejection over claims 1-17, 27, 29 and new claim 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tedder et al., WO 03/072036 A2 (published 4 September 2003), and further in view of Ebens Jr. et al., US 2008/0050310 A1 (published February 28, 2008) is maintained and made. Claim 30 has been cancelled.
	Applicants assert while both, Tedder and Ebens disclose treating B-cell malignancies and B cell targeted anti-CD22 antibody-drug conjugates, respectively the combination of these references do not teach the claimed invention, see page 14, last paragraph. Applicants’ arguments have been carefully considered but fail to persuade.
	Foremost, contrary to Applicants’ assertions, the combination of references teaches all the claim limitations as set forth herein. The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The
combination of references would not change the principle of operation of the prior art
invention being modified, hence the teachings of the references are sufficient to render the
claims obvious and the rejection is maintained and made.
Tedder teaches antibodies that bind human CD22 and denoted as HB22-7, see page 9, section 0058.  These antibodies, as well as immunoconjugates comprising an antibody conjugated to a cytotoxic agent are implemented in methods of treating B-cell malignancies, see abstract; and page 18, sections 0085-0089.  
	The CD22 antibodies include monoclonal antibodies, bispecific, chimeric, as well as human and humanized antibodies, see page 13, section 0073.  Pharmaceutical formulations comprising the CD22 antibodies or immunoconjugates can be used for in vitro and in vivo administration and entrapped in liposomes and nanocapsules, see page 21, sections 0096-0098. 
Tedder does not teach the method, wherein non-small cell lung cancer and prostate cancer have been treated and biopsy samples are evaluated for CD22 expression.
However, Ebens teaches CD22 molecules are used in the treatment of disorders associated with altered expression or cell proliferative disorders, such as tumor or cancer, and preventing metastasis, see page 23, section 0220; and page 35, section 0296.  Non-small cell lung cancer and prostate cancer are disclosed as disorders that are treated by these molecules, see page 31, sections 0288-0290. Ebens further teaches “[p]arrafin-embedded tissue sections from a tumor biopsy may be subjected to the IHC assay...", see page 84, section 0803. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to implement the taught CD22 antibodies in methods of treating non-small cell lung cancer and prostate cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to use a CD22 antibody in methods of tumor reduction and destruction, see both references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to use a CD22 therapeutic antibody that targets CD22, see both references in their entirety.  

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



17 March 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643